Citation Nr: 0114999	
Decision Date: 05/31/01    Archive Date: 06/04/01	

DOCKET NO.  00-04 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected lumbosacral strain with arthritis, currently rated 
10 percent disabling.  

2.  Whether new and material evidence has been submitted to 
reopen the claims of service connection for right hip and 
right knee disability.  

3.  Entitlement to service connection for claimed arthritis 
of the left arm, left hip, left knee, and right arm.  



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
April 1946.  

These matters come before the Board of Veterans' Appeals on 
appeal from a March 1998 rating decision by the RO.  


FINDINGS OF FACT

1.  The service-connected lumbosacral strain is shown to be 
manifested by extensive arthritis with a level of functional 
loss due to pain that more nearly approximates that of a 
severe degree.  

2.   New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for right hip and right knee disability 
has been associated with the record since the December 1966 
Board decision.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent rating 
for the service-connected lumbosacral strain with arthritis 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Codes 5003, 5010, 5292, 5295 (2000).  

2.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for right hip and knee disability.  38 U.S.C.A. §§ 
1110, 5107, 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.156(a), 3.303, 3.314 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increase evaluation for the service-
connected lumbosacral strain with arthritis.  

At the outset, the Board notes that on November 9, 2000, the 
President signed H.R. 4864, the "Veterans Claims Assistance 
Act of 2000."  The purpose of this bill is to reverse the 
decision of the U.S. Court of Appeals for Veterans Claims in 
Morton v. West, which held that the Secretary had no 
authority to provide assistance to a claimant whose claim was 
not "well grounded."  The bill also establishes a number of 
procedural requirements for VA in dealing with claims for 
benefits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for increase.  
However, a review of the record by the Board at this time 
shows that the veteran has been provided with VA examinations 
and afforded the opportunity to provide treatment records for 
consideration.  VA treatment records have been provided in 
support of the claim.  Moreover, in light of the favorable 
action taken hereinbelow, the Board finds that no further 
assistance in developing the facts pertinent to these claims 
is required.  

When the veteran was examined by VA in May 1996, x-ray 
studies were noted to show that he had extensive arthritic 
change throughout the lumbar spine.  The examiner noted that 
the veteran was slightly bent over.  There also was noted to 
be a limitation of extension of the back.  The diagnosis was 
that of spondylosis of L5-S1.  

The submitted VA records referable to outpatient treatment 
received by the veteran show that a CT scan of the lumbar 
spine in June 1997 revealed the presence of a very marked 
degree of degenerative disc disease with mainly anterior 
hypertrophic spur formation.  It was noted at that time that 
he had been seen in May for increased low back pain.  

A VA examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance in December 1999 reported that the 
veteran had a tender lower spine.  

Based on its review of the evidence of record, the Board 
finds that the veteran is shown to have severe degenerative 
changes of the lumbar spine.  The recent VA outpatient 
likewise confirm that he is experiencing a significant level 
of functional loss due to low back pain.  

It is the Board's opinion in this case that the service-
connected disability picture more nearly approximates a level 
of impairment that is consistent with severe functional 
limitation due to pain involving the service-
connectedlumbosacral strain with arthritis.  Accordingly, a 
40 percent rating is for application under the provisions of 
Diagnostic Code 5292.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.

In an August 1989 rating decision, the RO denied the 
veteran's claims of service connection for right hip and 
right knee disability on a secondary basis.  The veteran was 
notified of this action, but did not file a time appeal.  
Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed, a claim upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Finally, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi 3 Vet.App. 510, 513 (1992).  

The additional evidence submitted subsequent to the 1989 
rating decision includes VA medical records showing ongoing 
treatment for right hip and right knee disability.  In 
particular, these include records referable to VA 
examinations in 1994 and 1996 that showed that he had 
findings of multiple joint arthritis, including the right 
knee, and a postoperative total right knee.  

In addition, the veteran asserts that his demonstrated 
arthritis of multiple joints is causally related to the 
service-connected lumbosacral strain with arthritis.  
Accordingly, the Board finds that the addition material 
serves to establish new and material evidence to reopen the 
claims of service connection for the right hip and right knee 
disability.  

The Board finds in this regard that this new evidence bears 
directly and substantially upon the specific matter under 
consideration, that it is neither cumulative nor redundant 
and that, by itself or in connection with the evidence 
previously assembled, it is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  

Therefore, the claims of service connection for right hip and 
right knee disability is reopened.  

The RO has not had an opportunity to address this new 
legislation with regard to these claims.  However, in light 
of the favorable action taken in reopening the claims, the 
Board finds that further assistance in developing the facts 
pertinent to the veteran's claim will be undertaken.  


ORDER

An increased rating for 40 percent for the service-connected 
lumbosacral stain with arthritis is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

As new and material evidence has been submitted to reopen the 
claims of service connection for right hip and right knee 
disability, the appeal to this extent is allowed, subject to 
further development as discussed hereinbelow.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In light of the VCAA and our preliminary review of the 
veteran's claims file, the Board is of the opinion that the 
case must be remanded for further development.  The Board 
notes that, in connection with his current claims, the 
veteran submitted a statement in September 1997 advising the 
RO of his recent treatment by VA.  He reported that all his 
treatment since 1994 has been provided by the VA Medical 
Center at Clarksburg, West Virginia, and the VA Medical 
Center, University Drive, Pittsburgh, Pennsylvania.  

While recent outpatient treatment records have been obtained 
from the VA Medical Center at Clarksburg, West Virginia, the 
records of the veteran's treatment at the VA Medical Center 
in Pittsburgh, Pennsylvania have not been obtained by the RO 
for review in connection with his claims.  As VA treatment 
records are considered to be constructively included within 
the record, and must be acquired if material to an issue on 
appeal, it is necessary to obtain the aforementioned medical 
records prior to a final decision in this case.  See Dunn v. 
West, 11 Vet. App. 462 (1998); see also, Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  

The veteran also should be instructed to submit competent 
evidence to support his claims of service connection.  

In view of the foregoing, this case is REMANDED for the 
following development:

1.  Copies of the veteran's hospital and 
clinical records to include outpatient 
treatment records at the VA Medical 
Center, University Drive, Pittsburgh, 
Pennsylvania should be obtained and 
associated with the veteran's claims 
file.  This refers to all records from 
September 1996 to present.  

2.  The RO also should take appropriate 
steps to contact the veteran in order 
instruct him that he should submit 
competent evidence to support his 
assertions that he has left arm, right 
arm, left hip, right hip, left knee and 
right knee disability due to disease or 
injury that was incurred in or aggravated 
by service or as that was caused or 
aggravated by a service-connected 
condition.  

3.  Upon completion of the requested 
development of the record, and after 
ensuring full compliance with the VCAA, 
the RO should again consider the 
veteran's claims.  If any action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished with a Supplemental Statement 
of the Case and should be given an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 


